Citation Nr: 9912987	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-07 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
hand knuckle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel







INTRODUCTION

The veteran had active service from June 1941 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in December 1997.  A statement of 
the case was mailed to the veteran in March 1998.  The 
veteran's substantive appeal was received in May 1998.  


FINDING OF FACT

The veteran does not currently have a right hand knuckle 
fracture disability.


CONCLUSION OF LAW

The claim of service connection for residuals of a right hand 
knuckle fracture is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he fractured his 
right hand in November 1941 and has a right hand knuckle 
fracture disability therefrom.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court), in Caluza v. Brown, 7 Vet. App. 
498 (1995), outlined a three prong test which established 
whether a claim is well-grounded.  The Court stated that in 
order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  A claim is not well-grounded where a claimant 
has not submitted any evidence of symptomatology of a chronic 
disease within the presumptive period, continuity of 
symptomatology after service, or other evidence supporting 
direct service connection.  Harvey v. Principi, 3 Vet. App. 
343 (1992).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that he has residuals 
of fracturing a knuckle for his right hand knuckle in 
service, this assertion does not make the claim well-grounded 
if there is no competent medical evidence of record of a 
nexus between any disability in service and his alleged 
current disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The service medical records showed that when he was 
hospitalized for an appendicitis in November 1943, the 
veteran reported that he had fractured a right knuckle in 
1931.  The service medical records showed that there were no 
complaints, findings or diagnosis of a knuckle fracture, or 
any residuals thereof during service.  

The claims file does not contain any post service medical 
records nor does the veteran assert that any post-service 
medical records exist.  Thus, there is no current diagnosis 
of residuals of a right hand knuckle fracture.

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any current diagnosis of 
residuals of a right hand knuckle fracture. Therefore, the 
Board finds that all of prongs of Caluza are not satisfied.  
In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Therefore, in light of the foregoing, the 
veteran's claim for service connection for residuals of a 
right hand knuckle fracture must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.




ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals




 

